Citation Nr: 0317429	
Decision Date: 07/24/03    Archive Date: 07/31/03	

DOCKET NO.  98-07 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder secondary to a service-connected left knee 
disability. 

2.  Entitlement to an increased evaluation for status post 
left knee surgery with weakness and lateral instability, 
currently evaluated at 20 percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran, who had active service from November 
1968 to November 1971, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  In 
June 2001, the Board returned the case to the RO for 
additional development.  That development was completed, and 
the case was returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right knee disability was not caused by the 
service-connected left knee disability, but the service-
connected left knee disability chronically worsened or 
increased the severity of the preexisting right knee 
disorder.

3.  The veteran's left knee manifests moderate instability 
and weakness and degenerative osteoarthritis that produces 
painful limitation of motion.


CONCLUSIONS OF LAW

1.  A right knee disorder is not proximately due to or the 
result of a service-connected left knee injury, but the 
service-connected left knee disability aggravates the 
preexisting right knee disorder.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310, 3.306 (2002).

2.  An evaluation in excess of 20 percent for status post 
left knee surgery with weakness and lateral instability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, Diagnostic Code 5257 
(2002).

3.  The criteria for a separate 10 percent evaluation for 
arthritis of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
should make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and representative of the information and evidence needed to 
substantiate a claim.  Collectively, the rating decision, as 
well as the Statement of the Case and the Supplemental 
Statements of the Case issued in connection with the 
veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  In addition, a January 2002 
letter to the veteran specifically informed him of the 
evidence necessary to establish his claims and the division 
of responsibilities between the VA and the veteran in 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file and private and VA medical records identified by 
the veteran have been obtained.  In addition, the veteran has 
been afforded a VA examination to obtain a medical opinion as 
to the etiology of the right knee disability and examinations 
to assess the severity of his service-connected left knee 
disability.  Lastly, the veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
veteran's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained. Accordingly, the case 
is ready for appellate review.

Service Connection for a Right Knee Disorder

As a preliminary matter, as was noted in the Board's June 
2001 remand, a claim for service connection for a right knee 
disorder was considered and denied by the RO in a March 1972 
rating decision.  That claim was denied on the basis that the 
right knee disorder had preexisted service and had not 
increased in severity during service.  The Board noted that 
the veteran did not appeal that determination and the March 
1972 decision was final and could not be reviewed unless the 
claim was reopened with the submission of new and material 
evidence.  The Board also noted that the veteran was not 
currently pursuing a claim for direct service connection of a 
right knee disability, but rather was pursuing a claim for 
service connection for a right knee disorder as being 
secondary to his service-connected left knee disability.  As 
such, the question of service incurrence or aggravation of a 
right knee disorder was not before the Board at that time, 
and the veteran had not raised that matter subsequent to the 
Board's June 2001 decision.  Therefore, the Board will 
continue to limit the review to entitlement to service 
connection for a right knee disorder secondary to the 
service-connected left knee disability.

Under VA laws and regulations, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered part of the original condition.  38 C.F.R. 
§ 3.310(a).  The United States Court of Appeals for Veterans 
Claims has further held that when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service connected disease or injury, it too shall 
be service connected for that degree of aggravation.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show:  (1) That a current disability exists, and (2) that 
the current disability was either (a) caused by, or (b) 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The medical evidence clearly reflects that the veteran has a 
right knee disability and that he underwent a total right 
knee arthroplasty in December 1996.  The record also contains 
a medical opinion that clearly reflects that the right knee 
disorder was not caused by the veteran's service-connected 
left knee disability, but that the right knee was aggravated 
by the service-connected left knee disability.

In this regard, the veteran was afforded a VA examination in 
March 2002 which reflects that the veteran's claims file and 
service medical records were reviewed.  Following the 
examination and review of the pertinent medical records the 
examiner offered an opinion that the veteran's current right 
knee disability was the result of injury sustained in a motor 
vehicle accident in 1974.  "However, the added stress to the 
right knee, which was the result of this 1974 trauma, and 
which was placed upon it by the shortening of the left lower 
extremity and disability of the left knee, would serve to 
hasten the development of osteoarthritis of the right knee."  
(Emphasis added.)  The examiner then stated that the 
veteran's right knee was worse as a result of the service-
connected left knee disability, although he was unable to 
estimate the degree of additional increment of disability of 
the right knee because of the left knee disability.

Therefore, the Board finds that the veteran had a preexisting 
right knee disability and that this disability, at least to 
some extent, is aggravated by the service-connected left knee 
disability.  As noted above, the examiner indicated that the 
hastening of the development of osteoarthritis of the right 
knee which led to the total right knee arthroplasty was due 
to several factors including the stress placed upon the right 
knee by the veteran's left knee disability.  Accordingly, 
service connection for this additional incremental disability 
of the right knee is warranted.


Evaluation of Left Knee Disability

The veteran essentially contends that the current evaluation 
assigned for his left knee disability does not accurately 
reflect the severity of that disability.  He maintains, in 
essence, that the symptomatology associated with the 
disability warrants a higher evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
its symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Historically, a rating decision dated in March 1972 granted 
service connection for a left knee disability based on a 
review of service medical records and the findings of a VA 
examination.  The rating decision reflects that the 
disability was characterized as postoperative residuals of 
removal of the lateral meniscus of the left knee and repair 
of the lateral ligament.  A 10 percent evaluation was 
assigned under Diagnostic Code 5259.  

A rating decision dated in March 1973 reflects that the 
veteran was assigned a temporary 100 percent evaluation under 
the provisions or 38 C.F.R. § 4.29 based on a need for 
convalescence following surgery with the 10 percent 
evaluation continued following the convalescence.  A rating 
decision dated in April 1973 acknowledged a previous surgery 
on the veteran's left knee and expanded the grant of the 
temporary total evaluation based on surgery for the left 
knee, and again continued the 10 percent evaluation following 
the temporary total evaluation.  A rating decision dated in 
March 1976, again assigned a temporary total evaluation based 
on a need for convalescence following left knee surgery and 
continued the 10 percent evaluation for the veteran's left 
knee disability following the temporary total evaluation.  
Finally, a rating decision dated in September 1997, the 
decision now on appeal, increased the evaluation for the 
veteran's left knee disability from 10 percent to 20 percent 
under Diagnostic Code 5299-5257.  The disability was 
recharacterized as status post left knee surgery with 
moderate weakness and lateral instability.

Under Diagnostic Code 5257 a 10 percent evaluation is for 
assignment for slight recurrent subluxation or lateral 
instability, a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability and a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability.  Other diagnostic codes pertaining to the knee 
which could result in a higher evaluation for the veteran's 
disability include diagnostic codes pertaining to ankylosis 
of the knee and limitation of flexion and extension.  Since 
the veteran does not have ankylosis of the knee, there is no 
need to consider the criteria under Diagnostic Code 5256 for 
ankylosis.

Under Diagnostic Code 5260, a noncompensable evaluation is 
for assignment when flexion is limited to 60 degrees, a 10 
percent evaluation when flexion is limited to 45 degrees, a 
20 percent evaluation when flexion is limited to 30 degrees 
and a 30 percent evaluation when flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation is for assignment when extension is limited to 5 
degrees, a 10 percent evaluation when extension is limited to 
10 degrees, a 20 percent evaluation when extension is limited 
to 15 degrees and a 30 percent evaluation when extension is 
limited to 20 degrees.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Lastly, as was noted in the Board's June 2001 remand, the 
General Counsel has held that when a veteran's knee is 
evaluated under Diagnostic Code 5257, he may be entitled to a 
separate rating under Diagnostic Codes 5260 or 5261 based on 
limitation of motion based on functional loss suffered in a 
part from that contemplated by Diagnostic Code 5257.  See 
VAOPGCPREC 23-07 (July 1, 1997); VAOPGCPREC 9-09 (August 14, 
1998); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

After a review of the evidence of record, and with the 
guidance set forth above in mind, the Board finds that the 
veteran is entitled to a combined 30 percent evaluation for 
his left knee disability, specifically a 20 percent 
evaluation under Diagnostic Code 5257 and a separate 10 
percent evaluation under Diagnostic Code 5010 based on 
arthritis which produces painful motion.  In this regard, the 
April 1997 VA examination, which provided a basis for the 
increase in the veteran's disability evaluation from 10 
percent to 20 percent, noted that there was mild lateral 
instability of the left knee on examination.  Flexion of the 
left knee was limited to 122 degrees and X-rays disclosed the 
presence of moderate degenerative changes in the left knee.  
Following the examination, the pertinent diagnosis was status 
post left knee surgery with moderate weakness and lateral 
instability.  Given the findings of this examination, 
specifically the presence of instability and weakness of the 
left knee, the Board is of the opinion that the RO was 
correct in increasing the evaluation for the veteran's left 
knee from 10 percent to 20 percent.  

A subsequent VA examination performed in September 1999 shows 
that the range of motion of the left knee was to 115 degrees 
and that there was pain at that point.  The veteran was noted 
to have full extension of the left knee.  Crepitus in the 
left leg upon passive range of motion was noted.  The veteran 
also related that he had swelling of his left knee with use 
and difficulty maneuvering on an even terrain and increased 
pain when he stood for a long period of time.  A 1-inch 
discrepancy in the left leg length was noted.  The pertinent 
diagnosis following the examination was status post left knee 
arthrotomy and removal of posterior or lateral meniscus with 
moderate to severe weakness.

Based on the findings of those two examinations, the Board 
again finds that the increase in the disability evaluation 
for the veteran's left knee from 10 percent to 20 percent was 
adequately supported by the evidence of record.  However, the 
RO failed to consider the assignment of a separate evaluation 
for the functional limitation produced by arthritis of the 
left knee.  As such, the Board remanded the case to the RO 
for consideration of that matter and to afford the veteran an 
additional VA examination with more complete findings.

A report of a VA examination performed in March 2002 
indicates that the examiner had reviewed the veteran's claims 
file in connection with the examination.  On physical 
examination there was no obvious pain during the examination.  
As the veteran stood, there was near normal alignment of the 
knees.  The veteran's gait was such that there was a limp on 
the left.  The range of motion of the left knee was from 0 to 
120 degrees.  There was no observable crepitus during active 
and passive range of motions.  There was no swelling or 
effusion of the left knee but there was generalized 
tenderness to palpation of both knees.  There was diminished 
sensation about the surgical scars of both knees.  Patellar 
alignment was normal, with normal tracking and no 
subluxation.  There was no ligament laxity of either knee and 
strength of the quadriceps and hamstrings on the left was 
described as 3/5.  X-rays disclosed the presence of 
degenerative joint disease of the left knee.  Following the 
examination, the pertinent diagnosis was degenerative 
osteoarthritis of the left knee.  The examiner also indicated 
that the service-connected left knee disability did result in 
weakened movement and excessive fatigability, but there was 
no specific evidence of lack of coordination.  He also 
indicated that the left knee demonstrated pain on movement.  
The examiner indicated that he was unable to express any 
comment regarding pain-limiting functional ability during 
flare-ups in terms of additional limitation of motion.

In reviewing the evidence, the Board notes that not all of 
the examinations had been consistent in describing the 
symptomatology associated with the veteran's left knee.  For 
example, the earlier examinations described some ligament 
laxity, and the more recent examination indicated no ligament 
laxity.  However, the Board is of the opinion that the 
veteran's left knee is more severe than indicated by the 
currently assigned 20 percent evaluation.  

Although the veteran has significant function remaining in 
his left knee in terms of motion and stability, the Board 
finds that not only is the veteran entitled to a 20 percent 
evaluation for the instability and weakness of his left knee 
assigned by the RO at the time of the September 1997 rating 
decision, but is also entitled to a separate 10 percent 
evaluation for the limitation of motion and painful motion 
produced by the arthritis in the left knee.  In this regard, 
the Board observes that while there is some painful 
limitation of motion of the left knee, the motion was 
actually not limited to a compensable degree.  For example, 
flexion was not limited to 45 degrees or extension limited to 
10 degrees.  Nevertheless, the Board finds that a separate 10 
percent evaluation is appropriate for the painful motion 
present in the left knee produced by the arthritis.  
38 C.F.R. § 4.59 ("the intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actual painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.")  See also 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, a 
higher evaluation for the veteran's left knee disability is 
established.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veterans' Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no assertion or showing 
that the veteran's left knee disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the veteran's left knee 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's left knee disability under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Service connection for status post total right knee 
arthroplasty based on aggravation secondary to a service-
connected left knee disability is granted.

An evaluation in excess of 20 percent for status post left 
knee surgery with weakness and lateral instability is denied.

Subject to the provisions governing the award of monetary 
benefits, a separate 10 percent evaluation for arthritis of 
the left knee is granted.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

